


Exhibit 10.25

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 

Rider # 3 to the January 5, 1998 Agreement

 

ENTERED INTO BETWEEN

 

L’Assistance Publique Hôpitaux de Paris, public entity having its registered
head office 3, avenue Victoria, 75004 Paris RP, represented for the present
rider by Dèpartement de la Recherche Clinique et du Dèveloppement, Christophe
Misse, Directeur hereinafter referred to as “AP-HP”,

 

On the one hand,

 

AND

 

BiosSphère Medical S.A., company incorporated under n° B 418.584.033, having its
registered head office 383 Rue de la Belle Etoile, 95700 Roissy-en-France,
represented for the present rider by Richard J. FALESCHINI, as Président
Directeur Général, hereinafter referred to as “BioSphère”,

 

On the other hand,

 

AP-HP and BioSphère will be jointly referred to as the “Parties” or, separately,
“Party”.

 

PREAMBLE :

 

(i)

Pursuant to an agreement entered into on January 5, 1998 (the “Agreement”)
amended by two riders dated February 10 and June 20, 2000, AP-HP and Biosepra,
today Biosphère, have defined the conditions of the co-ownership of (i) a French
patent filed on May 29, 1991 under n° 91.06441 and (ii) its extensions worldwide
(the “Patents”) and the rights and obligations of the Parties with respect to
the commercial use of the Patents.

 

 

(ii)

The Agreement provides that BioSphère has the exclusive right to use the Patents
during a 10 year time period following the date when BioSphère was entitled to
use the Patents. The Parties wish to renew this exclusive right for the whole
duration of the Patents and of the products and specialties implementing the
Patents as defined in the Agreement (the “Products and Specialties”).

 

 

(iii)

Under these circumstances, the Parties agreed to enter into this rider # 3 (the
“Rider”).

 

--------------------------------------------------------------------------------


 

THIS BEING SAID, THE PARTIES AGREE AS FOLLOWS :

 

ARTICLE 1

 

Article 5 of the Agreement is amended as follows:

 

“The Parties agree that BioSphère is granted the rights relating to the Patents
in view of the exclusive use of the Products and Specialties of the Agreement
worldwide, for the whole duration of the Patents and of the Products and
Specialties, and for their use in the Domain of the Agreement.”

 

ARTICLE 2

 

A paragraph (e) is added to Article 8.1 of the Agreement. It reads as follows :

 

“After the expiration of the Patents, the rate of the royalties set forth in
Articles 8.1(a) and 8.1(d) will amount to [**]%. The other provisions of these
articles remain unchaged.”

 

ARTICLE 3

 

The other articles of the Agreement and the two riders dated February 10 and
June 20, 2000 remain unchanged.

 

In                                     ,

 

On                                    ,

 

In three (3) counterparts,

 

 

AP-HP

 

BioSphère

 

 

Richard J. Faleschini,

Dèpartement de la Recherche Clinique et du Dèveloppement

 

Président Directeur Général

 

 

 

/s/ Christophe Misse

 

/s/ Richard J. Faleschini

Christophe Misse

 

 

Directeur

 

 

 

 

 

Visa of the financial controller

 

 

Mr. Jean PARMENTIER

 

 

 

 

 

Par delegation

 

 

 

 

 

/s/ Norbert Tournegros

 

 

Norbert Tournegros

 

 

Chargè de mission

 

 

 

2

--------------------------------------------------------------------------------
